

Exhibit 10.2
M/I Homes
Award Formulas and Performance Goals
Vice Chairman and Chief Operating Officer
Effective January 1, 2006




In accordance with the terms of the M/I Homes 2004 Executive Officer
Compensation Plan (the “Plan”), the Compensation Committee (the “Committee”)
shall, for each Participant, establish the award formulas and performance goals
(as those terms are defined in the Plan) annually to be measured to determine
the amount of bonus awards for each Plan Year. The following are the performance
goals and award formulas for the 2006 Plan Year for the Chief Operating Officer.
As stated in the Plan, the maximum amount that any Executive Officer can receive
in one year is 500% of his 2004 base salary.


I.
 
Net Income: In the event the net income of the Company is at least 75% of
previous year’s net income, the Chief Operating Officer will receive 70% of
December 31 base salary. 272% will be earned at 100% of previous year’s net
income; and a maximum bonus of 292% will be earned at 10% higher than previous
year’s net income.
     
II.
 
Return on Beginning Equity(“ROE”): If the ROE of the Company is 10%, the Chief
Operating Officer will receive 50% of December 31 base salary, with the amount
increasing to a maximum of 73% at 20% ROE.



2006 cash bonus is capped at 350% of 12/31/06 base salary.


PAYMENT


The individual must be employed in this capacity with the Company on the date
bonuses are distributed to receive a bonus. No amounts are considered due or
payable if the employment relationship with the Company is terminated.


ACKNOWLEDGED:


___________________________________________  ____________________________
Name                                Date

